Case 4:19-cv-00717-JST Document 67-5 Filed 08/14/19 Page 1 of 3




           EXHIBIT 5
                Case 4:19-cv-00717-JST Document 67-5 Filed 08/14/19 Page 2 of 3


Changing of the guard
William B. Carmichael, President and CEO
American Surety Company
August 2005

 I can hardly believe that 2005 is half over by the time you read this article. Time certainly waits for no man,
certainly not me. It is almost unfathomable to me that 19 years have elapsed since Jack and I initially
incorporated Underwriters Surety, Inc., 12 years have passed since we acquired American Surety Company.
  The most satisfying thing for me during this time has been the continued relationships we have formed with
so many of you, some for the entire 19 years. I’m saddened by the passing of far too many and am now seeing
a proverbial changing of the guard, as it were, brought clearly to mind by Jack’s retirement and the similar
decisions being reached by many of you. A generational transition in our industry is clearly at hand and I’m
thrilled with the level of talent and enthusiasm being displayed by the next. Their adoption of new technologies
is rapid and their desire to utilize it unsurpassed.
  In many respects, change comes slowly to those of us in bail bond land. The old ways die hard. The
commonly heard refrain of “because we’ve always done it this way” reverberate through far too many of our
offices. Yet some of the changes gaining a foothold within our industry could be harbingers of trouble ahead.
Premium discounting is the first to come to mind. I don’t know who the math wiz was who thought that this
was a good idea but they get my vote for a lifetime vacation in Guantanamo.
  We see many changes which will prove advantageous to our industry. Technology is being more broadly
accepted and implemented in numerous agencies. The financial data that is available to be mined and sorted
can be an invaluable resource to the bondsman in both securing a bond and in tracking down a skip. There are
more and more judicial districts making court records available via the internet. The same is true for detention
facilities. Booking information is more and more available. Access to defendant information via the internet
regarding their arrest, the nature of the charges against them and the ongoing status of their case all seem to be
more readily available than ever before.
  Our agents are utilizing BARS in record numbers. The advantages of BARS and the power of the information
stored within it, once an agency begins assembling their data by using it, are invaluable. The many different
ways in which the information is being used is incredible. Internally, we’re deeply involved in updating our
own proprietary software in recognition of our need to continually improve the level of service we provide to
you, our valued partner.
  We are beginning our 20th year of service to the bail bond industry in August. Many of our employees have
been with us from the beginning. Our average employee’s time on the job is approximately ten years. What
this means to each of you is that there is seldom a situation which we can be presented with that someone in our
organization hasn’t dealt with previously. We have been intensely focused on customer service since our
inception and we hope to continue to do so for the next 20 years or more.
  Customer service comes in many shapes and sizes. Whether it involves a difficult posting in another area or a
simple rate or application question, we strive to answer the call promptly and correctly. Service to our agents
extends beyond the contractual relationships we enjoy with all of you. Industry involvement is critical to our
strategy of maintaining an active and viable bail bond industry. We actively participate in just about every state
agents’ association that we know of, we continue to aggressively finance legislative agendas in numerous
                Case 4:19-cv-00717-JST Document 67-5 Filed 08/14/19 Page 3 of 3
locales and we monitor the country for either advantageous or detrimental legislation in every state in which we
transact bail. My point is that we attempt to be actively involved in every facet of our industry. We’re not
content to simply write bail. We recognize the important role a surety must play in protecting our markets. If
only every competitor we have would do the same.
  My prayer is that all of you benefit from a great summer. May a period of rejuvenation bless all of you and
reward you with a newfound joy in your families, personal relationships and businesses. Thanks for all of the
kind words and prayers for my wife, Sophie. She is making considerable progress in her fourth bout with breast
cancer and we are optimistic about her returning to remission in the future. Trials are all about how we handle
them. With the help of so many of you, our way has been made easier and coming to work is never a burden. I
look forward to seeing many of you in the coming months. God bless!
